DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 4/13/2022. Claims 1-4, 6, and 16-17 are currently amended. Claims 1-7 and 16-18 are pending review in this action. The previous objection regarding Claim 1 is withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 112(b) rejections pertaining to Claims 2, 4, and 17 are withdrawn in light of Applicant's amendment to Claims 2, 4,  and 17. The previous 35 U.S.C 112(b) rejections pertaining to Claims 3 and 16 are maintained. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4 recites the limitation “each of the contact portions is respectively electrically connected to a single cell terminal”. It is unclear if this limitation is indicating that each of the contact portions is respectively electrically connected to the same single cell terminal, OR if this limitation is indicating that each of the contact portions is respectively electrically connected to a different individual single cell terminal. The examiner notes that for the purposes of examination, either of the two interpretations will be considered to meet the claim. Claims 4 and 5 are also rejected due to their dependency on Claim 3. 
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 4 recites the limitation “each of the contact portions is respectively electrically connected to a single cell terminal”. It is unclear if this limitation is indicating that each of the contact portions is respectively electrically connected to the same single cell terminal, OR if this limitation is indicating that each of the contact portions is respectively electrically connected to an individual single cell terminal. The examiner notes that for the purposes of examination, either of the two limitations will be considered to meet the claim. Claims 17 and 18 are also rejected due to their dependency on Claim 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (JP 2012160552A) further in view of Chen et al (US 20170125775A1).
In Regards to Claim 1:
Nishihara discloses a busbar (41) for a battery system (power supply apparatus), the busbar (41) comprising: a first bar member (one terminal portion, 51) and a second bar member (second terminal portion, 52) which are spaced apart from each other (see Figure 2); and a third bar member (connecting part, 53) which connects the first bar member (one terminal portion, 51) and the second bar member (second terminal portion, 52) to define a common bar (base unit, 50) (Figure 2, [0044, 0051]). Nishihara further discloses that the busbar (41), which includes the third bar member (connecting part, 53), is a shunt resistor having ohmic resistance and electrically connects the first bar member (one terminal portion, 51) and the second bar member (second terminal portion, 52) (Figure 2, [0024, 0027, 0051]). Nishihara further discloses that the first bar member (one terminal portion, 51) and the second bar member (second terminal portion, 52) are made of nickel plated copper [0098].
Nishihara is deficient in disclosing that the first bar member is made of a first material; the second bar member is made of a second material different from the first material. Nishihara is additionally silent to the materials used for the terminals (10a/10b).
Chen discloses a method of ultrasonically bonding bus bars to battery cell tabs [0002]. Chen further teaches that common materials for bus bars in batteries include aluminum, aluminum alloys, copper, copper alloys, nickel-plated copper, or nickel-plated copper alloys, or other materials with similar properties [0038]. Chen further teaches that two materials commonly selected for battery tabs (terminals) of different polarities are aluminum and copper [0004]. Chen further teaches that the welding of dissimilar metals (i.e. if a battery tab and busbar are of different materials) can be difficult due to formation of brittle intermetallics [0005].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the materials of the first bar member and second bar member of Nishihara, aluminum and copper, respectively, as it is known in the art that both aluminum and copper are equivalent to nickel-plated copper for use as a bus bar, as taught by Chen. Furthermore, the skilled artisan would have reasonable expectation of success in creating a strong bond between the bus bar and terminal via welding, upon the first cell terminal and second cell terminal likely being comprised of aluminum and copper, as taught by Chen. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Nishihara as modified by Chen discloses the busbar of Claim 1 as set forth above. Nishihara further discloses that the first bar member (one terminal portion, 51) is electrically connected to a first cell terminal (positive electrode, 10a) having a first polarity, and the second bar member (second terminal portion, 52) is electrically connected to a second cell terminal (negative electrode, 10b) which has a second polarity (Figure 1, [0075]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Nishihara as modified by Chen discloses the busbar of Claim 1 as set forth above. Nishihara further discloses that the first bar member (one terminal portion, 51) and the second bar member (second terminal portion, 52) include multiple contact portions (any portion of the busbar in contact with the single cell terminal), respectively, and each of the contact portions is respectively electrically connected to a single cell terminal (10a/10b) (see annotated Figure 2 below, [0024]).
The examiner notes that the limitation requiring each of the contact portions to be electrically connected to a single cell terminal represents an intended use of the claimed busbar (MPEP 2114). The examiner suggests that the when making any amendments to overcome the current prior art (Nishihara/Chen), that the applicant should keep in mind that since the claims are drawn to a busbar, any busbar found in the prior art capable of forming an electrical connection with a cell terminal will read upon the limitation “each of the contact portions is electrically connected to a single cell terminal”, unless claims are amended to further specify the intended meaning of a single cell terminal. Therefore, all of the limitations of Claim 3 are met.

    PNG
    media_image1.png
    586
    685
    media_image1.png
    Greyscale

Annotated Figure 2 (Nishihara JP 2012160552A)
In Regards to Claim 4 (Dependent Upon Claim 3):
Nishihara as modified by Chen discloses the busbar of Claim 3 as set forth above. Nishihara further discloses that two neighboring ones of the contact portions in the first bar member (one terminal portion, 51) are electrically connected by a separation portion (region separating adjacent contact portions), and two neighboring ones of the contact portions in the second bar member (second terminal portion, 52) are electrically connected by a separation portion (see annotated Figure 2 above). Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Nishihara as modified by Chen discloses the busbar of Claim 4 as set forth above. Nishihara further discloses the dimensions of various components of the busbar (Figure 3 and [0051-0064]). As such, separation portions may be defined such that they have a width in the longitudinal direction of the busbar (41) approximately equal to a width (L) of the third bar member (connecting part, 53) in the longitudinal direction of the busbar (41) (see annotated Figure 2 above). Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Nishihara as modified by Chen discloses the busbar of Claim 1 as set forth above. Nishihara further discloses a first contact pad (mounting piece, 43) disposed on the first bar member (one terminal portion, 51) immediately adjacent to the third bar member (connecting part, 53), and a second contact pad (mounting piece, 43) disposed on the second bar member (second terminal portion, 52) immediately adjacent to the third bar member (connecting part, 53) (see annotated Figure 2 above) (Figure 2, [0047, 0098]). Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 16 (Dependent Upon Claim 2):
Nishihara as modified by Chen discloses the busbar of Claim 2 as set forth above. Nishihara further discloses that the first bar member (one terminal portion, 51) and the second bar member (second terminal portion, 52) include multiple contact portions (any portion of the busbar in contact with the single cell terminal), respectively, and each of the contact portions is respectively electrically connected to a single cell terminal (10a/10b) (see annotated Figure 2 above, [0024]).
The examiner notes that the limitation requiring each of the contact portions to be electrically connected to a single cell terminal represents an intended use of the claimed busbar (MPEP 2114). The examiner suggests that the when making any amendments to overcome the current prior art (Nishihara/Chen), that the applicant should keep in mind that since the claims are drawn to a busbar, any busbar found in the prior art capable of forming an electrical connection with a cell terminal will read upon the limitation “each of the contact portions is electrically connected to a single cell terminal”, unless claims are amended to further specify the intended meaning of a single cell terminal. Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 16):
Nishihara as modified by Chen discloses the busbar of Claim 16 as set forth above. Nishihara further discloses that two neighboring ones of the contact portions in the first bar member (one terminal portion, 51) are electrically connected by a separation portion (region separating adjacent contact portions), and two neighboring ones of the contact portions in the second bar member (second terminal portion, 52) are electrically connected by a separation portion (see annotated Figure 2 above). Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 17):
Nishihara as modified by Chen discloses the busbar of Claim 17 as set forth above. Nishihara further discloses the dimensions of various components of the busbar (Figure 3 and [0051-0064]). As such, separation portions may be defined such that they have a width in the longitudinal direction of the busbar (41) approximately equal to a width (L) of the third bar member (connecting part, 53) in the longitudinal direction of the busbar (41) (see annotated Figure 2 above). Therefore, all of the limitations of Claim 18 are met.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (JP 2012160552A) as modified by Chen et al (US 20170125775A1), as applied to Claim 1 above, and further in view of Boudjemaa et al. (FR 3056757A1).
In Regards to Claim 6 (Dependent Upon Claim 1):
Nishihara as modified by Chen discloses the busbar of Claim 1 as set forth above. Nishihara further discloses that third bar member (connecting part, 53) is made of a copper-manganese alloy [0098]. Nishihara further discloses that each of the first material and a second material are applied to a cell terminal (10a/10b) of a different polarity [0075].
Nishihara is deficient in disclosing that the third bar member is made of manganin or constantan.
	Boudjemaa discloses a resistive element (40) for a collector plate (30) for a fuel cell assembly (10) (Figure 2, p.4, lines 147-151, p.5, lines 186-189). Boudjemaa further discloses that the resistive element (40) can be made of an electrically conductive material such as manganin, an alloy of copper, manganese, and nickel, which allows the electrical resistance of the resistive element (40) to vary only slightly with temperature (p.7, lines 249-253).
	Therefore, it would be obvious to one of ordinary skill in the art to select manganin for the material of the third bar member (connecting part, 53) disclosed by Nishihara, as it is known in the art to be useful as a conductive material, as taught by Boudjemaa, and would also meet the requirement of Nishihara indicating that the third bar member (connecting part, 53) is made of a copper-manganese alloy. By doing so, the limitation of Claim 6 requiring that the third bar member is made of manganin or constantan, is met.
Response to Arguments
Regarding Claim 1 (and dependent Claims), Applicant’s arguments filed 4/13/2022, with respect to the rejection of Claim 1 under Nishihara et al. (JP 2012160552A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nishihara et al. (JP 2012160552A), Chen et al (US 20170125775A1), and Boudjemaa et al. (FR 3056757A1).
Regarding the argument pertaining to Claim 3 in the Applicant's arguments filed 4/13/2022, the argument has been fully considered but is not found persuasive. Following amendments, Claim 3 now requires “each of the contact portions is respectively electrically connected to a single cell terminal”. As detailed in the 112(b) rejection of Claim 3 above, it is still unclear if the Claim is indicating 1) that each of the contact portions is respectively electrically connected to the same single cell terminal, OR 2) that each of the contact portions is respectively electrically connected to a different individual single cell terminal. The previous (and maintained) rejection of Claim 3 interpreted the Claim to mean the first possible interpretation outlined above. The examiner suggests that any future amendments to this Claim should provide further detail on what is considered “a single cell terminal”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                        

/BRIAN R OHARA/Examiner, Art Unit 1724